DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments Arguments filed 5/28/2021
The amendments render the previous 112 rejections moot as they are not applicable to the current claims, and therefore the previous 112 rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McDaniel on 8/27/2021.

The claims have been amended as follows: 

8.  (Currently Amended)  An outlet structure for a faucet, the outlet structure comprising: 
a valve core; 
a valve seat receiving said valve core, said valve seat connected to at least one inlet pipe, said valve seat having a first flow path and a second flow path and a sleeve hole internal thereof, the first flow path being connected to said valve core and to the at least one inlet pipe, the second flow path being connected to said valve core and to the sleeve hole, the sleeve hole extending on one side of said valve seat, the sleeve hole having an inner axis; 

a sleeve pipe being sleeved in the sleeve hole, said sleeve pipe defining a plug hole such that one end of said outlet pipe is received by the plug hole, the plug hole having a longitudinal axis Y parallel to a central axis of said valve core, a central axis of the plug hole forming a first angle with the longitudinal axis Y of variable angles 8, the inner axis of the sleeve hole and the central axis of the plug hole forming a second angle, said sleeve pipe having a stop surface at a top edge thereof adjacent to said valve core, and said valve core forming a stop on said sleeve pipe.

14. (cancelled).

Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 8 contains previously indicated allowable subject matter (see reasons for allowance of original claim 7 set forth in the previous Action), and therefore claim 8 is allowed.
Claims 9-13 are allowed by virtue of their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753